Now, on this 4th day of February, 1922, upon hearing of the application of C.W. Goben to require Hon. A.S. Wells, the regular presiding district judge of Comanche county, Okla., to certify his disqualification to sit as trial judge in criminal action No. 1445, pending in Comanche county, wherein the petitioner is charged with murder, and upon consideration of the petition and affidavits and oral testimony offered in support thereof, it is the opinion of this court that said judge should certify his disqualification to proceed further in said case No. 1445, and it requests said presiding judge to so certify, and said judge being present, announces in open court that in accordance with the request of this court he will certify his disqualification, and ask that a judge be duly assigned in said above-mentioned case.